Citation Nr: 0836472	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  00-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1968 to December 1968.

Procedural history

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This matter was previously before the Board in March 2004, at 
that time it was remanded to the Agency of Original 
Jurisdiction via the Appeals Management Center (AMC) for 
additional development.  The AMC issued Supplemental 
Statements of the Case in August 2005 and October 2005, both 
of which continued to deny the veteran's claim.  

The matter was returned to the Board for further appellate 
action in March 2006.  
At that time, the Board determined that an additional remand 
to the AMC was required in order to carry out the 
instructions of the March 2004 Board Remand.  See Stegall v. 
West, 11 Vet.App. 268, 271 (1998).  In an August 2006 
Supplemental Statement of the Case, the veteran's claim was 
again denied.  The matter has since been returned to the 
Board.  

The Haas stay

The veteran served aboard naval vessels located offshore from 
Vietnam.  Additionally, he received a Vietnam Service Medal.  
In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United 
States Court of Appeals for Veterans Claims held that, for 
purposes of applying the presumption of herbicide exposure, 
service in the Republic of Vietnam must be read to include 
service near the shores of Vietnam without regard as to 
whether there was an actual visitation to the land mass of 
Vietnam.  VA appealed that decision.  In May 2008, the United 
States Court of Appeals for the Federal Circuit upheld VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of his or 
her military duty in order to be entitled to the presumption 
of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 
C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 
(2008).

During the pendency of the government's appeal of the Court's 
decision in Haas, the Secretary of VA imposed a stay on 
adjudication of Haas-type cases.  Because the Federal 
Circuit's decision is not yet final, the imposed stay remains 
in effect.  

In October 2008 the veteran, through his representative, 
moved to lift the Haas stay and proceed to a decision on the 
veteran's claim.  See the October 13, 2008 Motion to Lift 
Stay and Proceed.  Attached to the motion were deck logs 
indicating that the veteran set foot in Vietnam in August 
1968.  Accordingly, the veteran's exposure to herbicides is 
presumed and the case no longer falls in the parameters of 
Haas.  
[The Board wishes to make it clear that it is not "lifting" 
the Haas stay as to this or any other case, as such is beyond 
the limits of its jurisdiction.]

For the reasons set out immediately below, the Board has 
determined that the medical evidence of record remains 
insufficient.  The appeal is REMANDED to the RO via the AMC.


REMAND

The veteran is seeking entitlement to service connection of a 
skin disability, claimed as chloracne.  He claimed he 
incurred chloracne as a result of herbicide exposure due to 
service which included visitation in Vietnam during the 
Vietnam war.  See 38 C.F.R. § 3.307(a)(6)(2007).  

However, the medical evidence of record does not contain a 
diagnosis of chloracne.  
Instead, the record shows a current diagnosis of 
folliculitis.  Although the veteran initially claimed 
entitlement to service connection for a skin disease on a 
presumptive basis due to herbicide exposure, the Board finds 
that entitlement to service connection for a skin disorder in 
general is reasonably inferred from the record.  See Douglas 
v. Derwinski, 2 Vet. App. 103, 109 (1992) [VA is obligated to 
consider all issues reasonably inferred from the evidence of 
record].



As noted above, in the Board's March 2006 remand the veteran 
was referred for a VA medical examination in order to address 
the relationship, if any, between the veteran's service and 
his current skin problems.  In June 2006, such examination 
was undertaken.  The examiner inconsistently concluded that:  
"it is as least as likely as not that the folliculitis had 
its onset in service, I do not believe it is due to his 
service." 

The June 2006 opinion is undeniably unclear.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions, such as etiology.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
clarification is necessary.

Accordingly, the case is REMANDED for the following action:

1.  VBA should refer the veteran's claims 
folder to the June 2006 examiner, if 
available, and request a clarified 
opinion.  If the June 2006 examiner is not 
available, then the opinion request should 
be made to another qualified medical 
professional.  The requested opinion 
should discuss whether or not it is as 
least as likely as not that the veteran's 
current skin disorder had its onset during 
his military service, to include via a 
reported cyst treated during October 1968.  
If the reviewer believes that any current 
skin disorder is unrelated to the skin 
problem identified in service, the 
reasoning should be made clear.  If the 
reviewer believes that physical 
examination and/or diagnostic testing of 
the veteran is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.  

2.  When the above development has been 
completed, VBA should readjudicate the 
claim.  If the claim remains denied, VBA 
should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




